Citation Nr: 0616973	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at Aurora Baycare Medical 
Center from March 26, 2003 to April 9, 2003.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1962 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 determination by the Fee Basis 
Office (FBO) of the Department of Veterans Affairs Medical 
Center (VAMC) in Iron Mountain, Michigan.  The FBO determined 
that the veteran was not entitled to payment or reimbursement 
for the cost of private medical expenses incurred from March 
26, 2003 to April 9, 2003 at Aurora Baycare Medical Center.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran received treatment at Aurora Baycare Medical 
Center from March 26, 2003 to April 9, 2003 under non-
emergent conditions.

3.  A VA hospital was feasibly available for treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Aurora Baycare Medical Center from March 26, 2003 
to April 9, 2003, have not been met.  38 U.S.C.A. §§ 1728, 
5107 (West 2002); 38 C.F.R. § 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Notify and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  This was accomplished in the rating decision on 
appeal as well as the statement of the case (SOC) and in 
letters sent to the veteran.  It is also evident from the 
record that the veteran is aware of which information and 
evidence he must provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The focus of the 
veteran's appeal is very narrow, and it appears that all 
relevant records of the veteran's treatment have been 
obtained and associated with the claims file.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  
The veteran has not contended that any additional records 
exist which could substantiate his claim and which have not 
been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Factual Background

The veteran claims that he sought emergency medical 
treatment at a private hospital because he thought he was 
dying and could not make it to a VA hospital.  The discharge 
summary from Aurora Baycare Medical Center shows that the 
veteran was admitted on March 26, 2003 with a 4-6 week 
course of progressive dyspnea on exertion, initially with 
strenuous exercise, slowly progressing to the point of being 
on minimal exertion.  In addition, he had 3 to 4 weeks of 
persistent, mostly dry cough and episodes that were severe 
enough sometimes to cause lightheadedness.  His cough was 
mostly nonproductive.  He also had some retrosternal 
discomfort associated with the cough but no pleuritic chest 
pain, no chest congestion, no wheezing, no chest tightness 
and no hemoptysis.  He had been treated previously as an 
outpatient with antibiotics; however, his symptoms did not 
approve.  

On admission he was placed on respiratory isolation for the 
concern of his acute lung disease secondary to tuberculosis.  
He underwent diagnostic fiberoptic bronchoscopy on March 27, 
which was nonconclusive.  Unfortunately, he developed 
iatrogenic pneumothorax of the left lung and had to have a 
chest tube placement.  Following an open lung biopsy on 
March 29, he developed progressive worsening respiratory 
distress and respiratory failure that required transfer to 
the medical intensive care unit and placement on full 
mechanical ventilation support through April 4, 2003.  On 
improvement of his condition, he was transferred to a VA 
hospital in Iron Mountain, Michigan, on April 9, 2003.

A pulmonary medicine consultation report dated March 26, 
2003, at Aurora Baycare Medical Center, further noted that 
the veteran had been admitted for diagnostic and treatment 
workup.  On physical examination, he was conscious, alert 
and oriented and in no acute distress.  He was a pleasant, 
well developed, well nourished male with a relaxed breathing 
pattern, normal speech, moving all four extremities.  His 
blood pressure was 138/84, heart rate 67, respiratory rate 
20, temperature 98.3, and pulse oximetry 95% on room air at 
rest.  His heart had regular rate and rhythm with normal 
tones, no murmur, gallops or rubs.  CT scan of the chest 
demonstrated no evidence of pulmonary or thrombotic disease.  
The assessment was progressive dyspnea on exertion, abnormal 
findings including coarse breath sounds and wet crackles, 
and abnormal infiltrates in the lung tissues bilaterally.  
The examiner concluded that the above signs and symptoms 
were suggestive of diffuse bilateral lung disease for which 
the etiology was presently unclear. 

In June 2003, VA received invoices for unauthorized non-VA 
inpatient care from Aurora Baycare Medical Center for dates 
of service from March 26, 2003 to April 9, 2003.  In 
September 2003, the VA chief of Staff physician reviewed all 
the medical documentation received from Aurora Baycare 
Medical Center, and disapproved the veteran's claim for 
payment or reimbursement determining that the veteran's 
private treatment was not under emergent conditions, and the 
veteran could have been transferred to the VA Medical Center 
in Iron Mountain, Michigan.  



Legal Criteria

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a)  That treatment was either:

(1)  for an adjudicated service-connected 
disability, or

(2)  for a nonservice-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3)  for any disability of a veteran who has a 
total disability permanent in nature resulting from 
a service-connected disability; or

(4)  for certain specified illnesses for veteran's 
participating in a qualifying VA rehabilitation 
program; and 

(b)  That a medical emergency existed of such nature 
that delay would have been hazardous to life or health; 
and

(c)  That no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2005).

If any one is lacking, the benefit sought may not be 
granted.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 
17.120 (2005); Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

A review of the record indicates that the veteran does not 
satisfy all of the criteria as set forth above for 
consideration under 38 C.F.R. § 17.120 primarily because he 
has no service-connected disabilities and it is not shown or 
alleged that he was participating in a qualifying VA 
rehabilitation program.  Without one of the essential 
elements, all three requirements of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 have not been met and entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
treatment provided from March 26, 2003 to April 9, 2003, 
must be denied under these provisions.

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1003 (2005).  Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, Public Law 106-177.  The provisions 
of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the veteran 
has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24- month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or 
in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2005).

Again, if all elements above are not met, the claim must be 
denied.  First, the record contains no indication that the 
medical treatment the veteran received at Aurora Baycare 
Medical Center from March 26, 2003 to April 9, 2003, was for 
a medical emergency such that a VA facility was not feasibly 
available.  See Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994) (defining a medical emergency as a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action).  The opinion of the VA Chief of Staff 
physician was that the veteran's treatment was not under 
emergent conditions such that the veteran could not have 
sought treatment at a VA facility.  This is clearly 
supported by the medical evidence showing that on admission 
the veteran was in no acute distress, was a pleasant, well 
developed, well nourished male with a relaxed breathing 
pattern being admitted for diagnostic and treatment workup.  
There is no evidence from the discharge summary of an 
emergent situation to render treatment at a VA facility not 
feasible, notwithstanding the veteran's contention that he 
thought he was dying and could not make it to a VA hospital.  
There is no evidence of any acute exacerbation, such that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  The preponderance of the 
evidence is against finding that the requirements for 
emergency services were met under 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002, and the claim is denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with treatment rendered at Aurora 
Baycare Medical Center from March 26, 2003 to April 9, 2003 
is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


